Exceptions overruled. This is an action of tort for damages arising out of a collision which occurred in the middle of a rainy November morning in 1951 between an automobile and a freight train. There is nothing to show that the plaintiff, at any time, saw, heard or knew of the approach of the locomotive hauling this heavy one hundred twelve car freight train. Moreover, his answer to the judge, that he was proceeding over the crossing without any knowledge of what was coming from his right side, was binding upon him because he alone would know as to the truth of such statement, Germaine v. Boston & Albany Railroad, 298 Mass. 501, McFaden v. Nordblom, 307 *763Mass. 574, and it has been frequently held that conduct similar to that of the plaintiff upon a grade crossing bars recovery. There was no error in directing a verdict for the defendant. Gaboriault v. New York, New Haven & Hartford Railroad, 289 Mass. 36, 42. Verrocchi v. Boston & Maine Railroad, 322 Mass. 376, 378. Pierce v. New York, New Haven & Hartford Railroad, 329 Mass. 225, 229.
Edward M. Joyce, for the plaintiff.
Edward M. Sullivan, Jr., for the defendant.